___________


                                      ___________

                                          *

              Appellant,
                                          *
        v.                                    District Court for the Northern
                                              District of Iowa.
                                          *
                                          *         [UNPUBLISHED]
                                          *
                                          *

              Appellees.

                                      ___________



                             Filed:   October 4, 1996


Before BEAM, ROSS, and LOKEN, Circuit Judges.


PER CURIAM.


             Emi                                                                l
        s                                                                       y



        In his co
supremacist and was a
occasions.       On two of those occasions no incident ensued.   On one occasion
he refused to room wi
occasion, he got into
for                                   not disciplined.   Thompson has since been
      nsferred                                                                  ,
                                                                                e
     The district court dismissed Thompson's complaint as frivolous under
28 U.S.C. § 1915(d).   That section governs proceedings in forma pauperis.
Under 28 U.S.C. § 1915(d), the district court must dismiss a complaint as
frivolous if it lacks an arguable basis in fact or law.           Neitzke v.
Williams, 490 U.S. 319, 325 (1989).


     The Eighth Amendment is violated when an inmate is incarcerated under
conditions that pose a substantial risk of serious harm and prison
officials display deliberate indifference to his safety.           Farmer v.
Brennan. 114 S. Ct. 1970, 1977 (1994).      Not every injury suffered by one
prisoner at the hands of another, however, translates into constitutional
liability for prison officials responsible for the victim's safety.      Id.
Prison officials responsible for the victim's safety must only "take
reasonable measures to abate substantial risks of serious harm, of which
the officials are aware."     Reece v. Groose, 60 F.3d 487, 491 (8th Cir.
1995).    Accordingly, an Eighth Amendment failure to protect claim has two
components:   (1) an objectively serious deprivation; and (2) a subjectively
culpable state of mind.    Farmer, 114 S. Ct. at 1977.    Absent allegations
of both components, no constitutional violation exists.    See, e.g., Prater
v. Dahm, 89 F.3d 538, 541 (8th Cir. 1996) (affirming judgment on the
pleadings where prisoner had not alleged subjective component).


         Here, the facts outlined in Thompson's complaint do not amount to
an objectively serious deprivation.    He has not alleged that he was injured
at the hands of another.     He was not put in any position that posed a
substantial risk of serious harm.   Of the four times he was ordered to room
with a black person, he got into only one altercation and then was found
to be the aggressor.   We agree with the district court that Thompson does
not allege a failure to protect claim, but rather seeks a cellmate of his
choice.     The Constitution does not provide such a right.          Ochs v.
Thalacker, 90 F.3d 293, 296 (8th Cir. 1996); Lyon v. Farrier, 727 F.2d 766,
768 (8th Cir. 1984).




                                      -2-
Accordingly, the judgment of the district court is affirmed.


A true copy.




           CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.